Dissenting Opinion by
Price, J.:
I agree with the majority that the instant case is analogous to Commonwealth v. Kulp, 235 Pa. Superior Ct. 397, 344 A.2d 602 (1975);1 therefore, for the reasons stated in my dissent in the Kulp case, supra, I would conclude the sentencing court’s remarks here before us concerning appellant being a part of “the distribution system” were not improper. The majority concludes that the sentencing judge improperly relied on facts not of record in determining appellant’s sentence. I most strongly disagree with that conclusion^ Indeed, upon this record, that was exactly the offense for which appellant was charged and convicted of in this jury trial. The trial judge was exactly correct when he said at the sentencing: “We are satisfied that the evidence in this case discloses that not only did he deliver marijuana but he held a position in the distribution system higher than that of a mere seller. He is a part of the distribution system. We believe the evidence discloses that and the jury has concluded that and was warranted in doing so.”
The facts, taken as we must, in the light most favorable to the verdict-winner clearly established, as the jury found, that appellant secured these drugs from a central supply point, sold them to either Johnston or Roberts, who in turn sold them to the deputy.
The majority also concludes that the sentencing judge improperly relied on testimony presented at the trial of John and Kathy Glaab and their claim that they had been framed by appellant. My interpretation of the sentencing transcript does not support that conclusion. At a time when appellant was on the stand during the *423sentencing hearing and the pre-sentence report was under discussion, the following occurred:
“THE COURT: He says in that report that he was framed. Do you have any idea who framed you?
A. Well, the way I look at it is that these three guys turned me in. They testified against me and I don’t know if — in my opinion they weren’t sufficient witnesses. They turned me in and I was given — when I went down to the sheriff’s office when they picked me up, they give me no choice about the statement that I had to make and everything, either to go to jail or do this and at the time I was off work and I wanted to get to work and I was waiting on this job. If I had gone to jail I would have missed out on the job.
THE COURT: I don’t know what statement you are talking about. You didn’t testify at this trial —
MR. CASHDOLLAR: May it please the Court.
THE COURT: Both of you quit interrupting me. We went through this at the trial. There was no statement of yours introduced against you at the trial. The only reason I ask who framed you is that the interesting thing about it is that is the same defense the Glaabs raised and of course it was the Glaabs that you got the stuff from that you delivered to the sheriff’s deputies and it is interesting to me that everybody in this outfit claims when they are caught and convicted, they have been framed. I just wondered who you said framed you.
A. No, you misunderstood what I said then. I didn’t say that I was framed by the Glaabs or whatever. But these three guys for no reason at all turn around and a month later turn around and say that I’m the one that gave it and they were busted with it and I wasn’t and they turned around and made the accusations against me. It was told to me and my mother will testify, too because it was asked of her if I was an informer.
*424MR. CASHDOLLAR: May it please the Court. I had intended to avoid this area since a jury determination had been made. But since Your Honor has inquired into it I feel compelled to enter the area. With the District Attorney’s permission I would like the Court to examine a copy of the statement that Mr. Winters gave the sheriff’s office and now I will tell the Court again with the permission from the District Attorney, that I advised Mr. Winters not to take the stand primarily on the basis of this document.
THE COURT: Mr. Cashdollar, I’m not being critical of him not taking the stand. That was his right. I explained that to the jury and I’m not being critical. It was just interesting to me that the evidence in this case was that he got the stuff from the Glaabs. I tried the Glaabs, too. They said they were framed. He said to the investigator from the Parole Board that he was framed. I was just interested in knowing who he said framed him because his name came up in their trial when there was talk about framing.
MR. CASHDOLLAR: Your Honor, once again —
THE COURT: That’s all. I’m not being critical of anybody for not testifying. I’m not concerned about what statements he made. I don’t care to know what statement he made because they weren’t in the trial. Unless there is something you feel will help him in this sentence proceedings there is no need to go into it.
MR. CASHDOLLAR: Well, Your Honor, I feel compelled to go into it because of the Court’s remarks. I would like to introduce the statement. I’ll say merely that this statement does indicate that Mr. Winters was present and that Mr. Winters told the individual where they could purchase marijuana. I believe that Mr. Winters feeling that he was framed is based on the testimony of the three Commonwealth *425witnesses that they indicated that he was the individual who purchased the things and that he then gave them to those three individuals. They also testified that John Winters himself sold the marijuana to the deputy sheriffs and that was not in keeping with what the deputy sheriffs said. Mr. Winters feels that he was not guilty of the crime specifically charged in the indictment. I am not sure that he understands completely the nature of his involvement, his legal involvement with what occurred based on his statement. I believe that would possibly make h'im an accomplice and I believe he said he was framed — that’s what he was speaking of. I would hate for the Court to consider him in the same light as a number of protestations that were made here by earlier Defendants and that’s all I have to say on that point, Your Honor.
THE COURT: I don’t understand what you mean. I’m not going to sentence him for what somebody else did. I’m going to sentence him for what he did, that the jury concluded he did in this case and that’s all. He has been found guilty of unlawful delivery to undercover sheriff deputies of a quantity of marijuana.
MR. CASHDOLLAR: I understand.
THE COURT: Not to the deputies, I’m sorry, to the people who sold it and then to the deputies. He is charged with having gone to the Glaabs, obtained a quantity of marijuana and in turn delivering it to the individual who in turn sold it to the deputies and that’s all he will be sentenced for. That’s what the jury said he did.
MR. CASHDOLLAR: I just want the Court to understand his state of mind. I didn’t want the Court to be misinformed as to the state of mind which I thought the Court might consider.
THE COURT: I was concerned about who he thought framed him and I understand now that he says the fellows he delivered the marijuana to —
*426MR. CASHDOLLAR: That’s not what he says, Your Honor. He said he did not deliver it.
THE COURT: I understand that, too. But the people he is said to have delivered it to and the people who the jury have concluded he delivered it to framed him in his opinion.
MR. CASHDOLLAR: Yes, Your Honor. I have no further questions.”
It is obvious that this issue was raised by appellant’s claim that he was framed. The sentencing judge was entitled to clarification as to that claim, but it is to me obvious that the discussion above quoted does not demonstrate that the lower court improperly relied on testimony presented at the Glaab trial.
For these reasons I must again dissent for I regard the majority view as an unwarranted intrusion into the traditional discretionary domain of the sentencing court, and, as such, a further step on the road to disaster in the administration of our system of justice.
The majority finds no merit in appellant’s other allegations of error and to that extent I concur.
I would affirm the judgment of sentence.
Watkins, P.J., and Van der Voort, J., join in this dissenting opinion.

. On November 26, 1975, the Supreme Court of Pennsylvania granted an allowance of appeal per curiam in Commonwealth v. Kulp, 235 Pa. Superior Ct. 397, 344 A.2d 602 (1975).